Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 & 8 are objected to because of the following informalities:
In claim 1, “a controller coupled to the transducer and configured to generate” should read “a controller coupled to the transducer and configured to: generate”.
Claim 2 should end with a period.
In claim 8, “a controller coupled to the first and second transducers and configured to generate” should read “a controller coupled to the first and second transducers and configured to: generate”.
In claims 19 & 26, “axial output signals computing the axial” should read “axial output signals; and computing the axial”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-14 & 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suetoshi (US 2010/0030080).
Regarding claim 8, Suetoshi teaches a system (bone strength diagnostic device 1, [0048]) for non-invasive and quantitative assessment of the status of bone tissue in a bony member (cortical bone 10, [0050]) within a living organism, comprising:
a first transducer (transducer 21, [0054]) configured for coupling to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);

a controller (device body 3, [0053]) coupled to the first and second transducers and configured to:
generate a first control signal (electrical signal, [0054]) causing the first transducer to generate a first axial ultrasound signal (ultrasonic wave, [0054]) from the first transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction ([0073] & Figure 4);
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the first axial ultrasound signal at a first pair of acoustic elements (transducer groups, [0086]) of the first transducer after the first and second portions of the first axial ultrasound signal have exited the bony member ([0074]) and generate a first pair of axial output signals (received waves signals, [0084]) in response;
process the first pair of axial output signals to obtain an axial transmission time delay (propagation time, [0087] & speed of sound, [0091]);
generate a second control signal (electric pulse signal, [0068]) causing the second transducer to generate a first radial ultrasound signal (incident wave, [0068]) from the second transducer towards and into the bony member wherein portions of the first radial ultrasound signal are reflected by the bony member in 
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0069]) of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal (electrical signal, [0071]) in response;
process the pulse-echo output signal to obtain a pulse-echo time delay (circumferential speed of sound, [0136]); and
generate an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
Regarding claim 9, Suetoshi teaches the system of claim 8, wherein the controller is further configured to:
generate a third control signal (electrical signal, [0054]) causing the first transducer to generate a second axial ultrasound signal (ultrasonic wave, [0054]) from the first transducer towards and into the bony member wherein portions of the second axial ultrasound signal travel along the longitudinal axis of the bony member in a second axial direction ([0073] & Figure 4);
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the second axial ultrasound signal at a second pair of acoustic elements (transducer groups, [0086]) of the first transducer after the first and second portions of the second axial ultrasound signal have exited the bony member 
process the first and second pairs of axial output signals to obtain the axial transmission time delay (propagation time, [0087] & speed of sound, [0091]).
Regarding claim 10, Suetoshi teaches the system of claim 9, wherein the second pair of acoustic elements is the first pair of acoustic elements (Figure 13).
Regarding claim 11, Suetoshi teaches the system of claim 9, wherein the second pair of acoustic elements differs from the first pair of acoustic elements (Figure 4).
Regarding claim 12, Suetoshi teaches the system of claim 9, wherein the controller is further configured, in processing the first and second pairs of axial output signals, to:
determine a first time delay responsive to the first pair of axial output signals ([0103] & [0113]);
determine a second time delay responsive to the second pair of axial output signals ([0103] & [0113]); and
compute the axial transmission time delay responsive to the first time delay and the second time delay (S12, [0103] & S16, [0113]).
Regarding claim 13, Suetoshi teaches the system of claim 12, wherein the controller is further configured, in computing the axial transmission time delay, to average the first time delay and the second time delay ([0103] & [0110]).
Regarding claim 14, Suetoshi teaches the system of claim 8, wherein the first portion of the first radial ultrasound signal is reflected by the periosteum (front-surface 10a, [0069]) of the 
Regarding claim 22, Suetoshi teaches a method of non-invasive and qualitative assessment of the status of bone tissue in a bony member (cortical bone 10, [0050]) within a living organism, comprising the steps of:
acoustically coupling a first transducer (transducer 21, [0054]) to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);
generating a first axial ultrasound signal (ultrasonic wave, [0054]) from the first transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction ([0073] & Figure 4);
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the first axial ultrasound signal at a first pair of acoustic elements (transducer groups, [0086]) of the first transducer after the first and second portions of the first axial ultrasound signal have exited the bony member ([0074]) and generate a first pair of axial output signals (received waves signals, [0084]) in response;
processing the first pair of axial output signals to obtain an axial transmission time delay (propagation time, [0087] & speed of sound, [0091]);
acoustically coupling a second transducer (arrayed transducer 22, [0054]) to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);
generating a first radial ultrasound signal (incident wave, [0068]) from the second transducer towards and into the bony member wherein portions of the first 
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0069]) of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal (electrical signal, [0071]) in response;
processing the pulse-echo output signal to obtain a pulse-echo time delay (circumferential speed of sound, [0136]); and
generating an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
Regarding claim 23, Suetoshi teaches the method of claim 22, further comprising the steps of:
generating a second axial ultrasound signal (ultrasonic wave, [0054]) from the first transducer towards and into the bony member wherein portions of the second axial ultrasound signal travel along the longitudinal axis of the bony member in a second axial direction ([0073] & Figure 4); and
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the second axial ultrasound signal at a second pair of acoustic elements (transducer groups, [0086]) of the first transducer after the first and second portions of the second axial ultrasound signal have exited the bony member ([0074]) and generate a second pair of axial output signals (received waves signals, [0084]) in response, wherein processing the first pair of axial output signals includes 
Regarding claim 24, Suetoshi teaches the method of claim 23, wherein the second pair of acoustic elements is the first pair of acoustic elements (Figure 13).
Regarding claim 25, Suetoshi teaches the method of claim 23, wherein the second pair of acoustic elements differs from the first pair of acoustic elements (Figure 4).
Regarding claim 26, Suetoshi teaches the method of claim 23, wherein processing the first and second pairs of axial output signals includes:
determining a first time delay responsive to the first pair of axial output signals ([0103] & [0113]);
determining a second time delay responsive to the second pair of axial output signals ([0103] & [0113]); and
computing the axial transmission time delay responsive to the first time delay and the second time delay (S12, [0103] & S16, [0113]).
Regarding claim 27, Suetoshi teaches the method of claim 26, wherein computing the axial transmission time delay includes averaging the first time delay and the second time delay ([0103] & [0110]).
Regarding claim 28, Suetoshi teaches the method of claim 22, wherein the first portion of the first radial ultrasound signal is reflected by the periosteum (front-surface 10a, [0069]) of the bony member and the second portion of the first radial ultrasound signal is reflected by the endosteum (back-surface 10b, [0069]) of the bony member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 15-21, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Suetoshi in view of Cretin (US 2015/0211844).

a transducer (ultrasonic transceiver 2, [0053]) configured for coupling to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);
a controller (device body 3, [0053]) coupled to the transducer and configured to:
Figure 1B & [0053] detail the various parts that comprise the device body 3.
generate a first control signal (electrical signal, [0054]) causing the transducer to generate a first axial ultrasound signal (ultrasonic wave, [0054]) from the transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction ([0073] & Figure 4);
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the first axial ultrasound signal at a first pair of acoustic elements (transducer groups, [0086]) of the transducer after the first and second portions of the first axial ultrasound signal have exited the bony member ([0074]) and generate a first pair of axial output signals (received waves signals, [0084]) in response;
process the first pair of axial output signals to obtain an axial transmission time delay (propagation time, [0087] & speed of sound, [0091]);
generate a second control signal (electric pulse signal, [0068]) causing the transducer to generate a first radial ultrasound signal (incident wave, [0068]) 
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0069]) of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal (electrical signal, [0071]) in response;
process the pulse-echo output signal to obtain a pulse-echo time delay (circumferential speed of sound, [0136]); and
generate an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
However, Suetoshi fails to disclose that the axial and radial ultrasound signals are transmitted by a single transducer.
Cretin teaches a transducer (ultrasonic wave transducer 2, [0047)) capable of generating of axial ultrasound signals (Figure 3A) and radial ultrasound signals (Figure 5A).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the transducer taught by Cretin to carry out the process taught by Suetoshi.  This would result in a more convenient, streamlined experience for the user, as the entire process would be able to be performed by a single transducer.

generate a third control signal (electrical signal, [0054]) causing the transducer to generate a second axial ultrasound signal (ultrasonic wave, [0054]) from the transducer towards and into the bony member wherein portions of the second axial ultrasound signal travel along the longitudinal axis of the bony member in a second axial direction ([0073] & Figure 4);
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the second axial ultrasound signal at a second pair of acoustic elements (transducer groups, [0086]) of the transducer after the first and second portions of the second axial ultrasound signal have exited the bony member ([0074]) and generate a second pair of axial output signals (received waves signals, [0084]) in response; and
process the first and second pairs of axial output signals to obtain the axial transmission time delay (propagation time, [0087] & speed of sound, [0091]).
Figure 4 illustrates that the axial ultrasound signals can be propagated in multiple directions; any of these additional signals can serve as the second axial ultrasound signal.  Additionally, the signals are transmitted and processed in an identical manner as the first axial ultrasound signal of claim 1.
Regarding claim 3, Suetoshi in view of Cretin teach the system of claim 2, and Suetoshi further teaches that the second pair of acoustic elements is the first pair of acoustic elements (Figure 13).

Regarding claim 4, Suetoshi in view of Cretin teach the system of claim 2, and Suetoshi further teaches that the second pair of acoustic elements differs from the first pair of acoustic elements (Figure 4).
Figure 4 illustrates that axial ultrasound signals transmitted at different angles can be processed by different acoustic elements.
Regarding claim 5, Suetoshi in view of Cretin teach the system of claim 2, and Suetoshi further teaches that the controller is further configured, in processing the first and second pairs of axial output signals, to:
determine a first time delay responsive to the first pair of axial output signals ([0103] & [0113]);
determine a second time delay responsive to the second pair of axial output signals ([0103] & [0113]); and
compute the axial transmission time delay responsive to the first time delay and the second time delay (S12, [0103] & S16, [0113]).
The steps of S12 & S16, detailed in [0103] & [0113], respectively, are carried out for all of the axial ultrasound signals, meaning this process applies to both the first and second axial output signals.
Regarding claim 6, Suetoshi in view of Cretin teach the system of claim 5, and Suetoshi further teaches that the controller is further configured, in computing the axial transmission time delay, to average the first time delay and the second time delay ([0103] & [0110]).

Regarding claim 7, Suetoshi in view of Cretin teach the system of claim 1, and Suetoshi further teaches that the first portion of the first radial ultrasound signal is reflected by the periosteum (front-surface 10a, [0069]) of the bony member and the second portion of the first radial ultrasound signal is reflected by the endosteum (back-surface 10b, [0069]) of the bony member.
Regarding claim 15, Suetoshi teaches a method of non-invasive and qualitative assessment of the status of bone tissue in a bony member (cortical bone 10, [0050]) within a living organism, comprising the steps of:
acoustically coupling a transducer (ultrasonic transceiver 2, [0053]) to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]); and
generating a first axial ultrasound signal (ultrasonic wave, [0054]) from the transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction ([0073] & Figure 4);
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the first axial ultrasound signal at a first pair of acoustic elements (transducer groups, [0086]) of the transducer after the first and second portions of the first axial ultrasound signal have exited the bony member ([0074]) and generate a first pair of axial output signals (received waves signals, [0084]) in response;

generating a first radial ultrasound signal (incident wave, [0068]) from the transducer towards and into the bony member wherein portions of the first radial ultrasound signal are reflected by the bony member in a direction away from the longitudinal axis of the bony member ([0069] & Figure 2);
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0069]) of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal (electrical signal, [0071]) in response;
processing the pulse-echo output signal to obtain a pulse-echo time delay (circumferential speed of sound, [0136]); and
generating an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
However, Suetoshi fails to disclose that the axial and radial ultrasound signals are transmitted by a single transducer.
Cretin teaches a transducer (ultrasonic wave transducer 2, [0047)) capable of generating of axial ultrasound signals (Figure 3A) and radial ultrasound signals (Figure 5A).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the transducer taught by Cretin to carry out the process taught by Suetoshi.  This would result in a more convenient, streamlined 
Regarding claim 16, Suetoshi in view of Cretin teach the method of claim 15, and Suetoshi further teaches the steps of:
generating a second axial ultrasound signal (ultrasonic wave, [0054]) from the transducer towards and into the bony member wherein portions of the second axial ultrasound signal travel along the longitudinal axis of the bony member in a second axial direction ([0073] & Figure 4); and
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the second axial ultrasound signal at a second pair of acoustic elements (transducer groups, [0086]) of the transducer after the first and second portions of the second axial ultrasound signal have exited the bony member ([0074]) and generate a second pair of axial output signals (received waves signals, [0084]) in response, wherein processing the first pair of axial output signals includes processing the first and second pairs of axial output signals to obtain the axial transmission time delay (propagation time, [0087] & speed of sound, [0091]).
Regarding claim 17, Suetoshi in view of Cretin teach the method of claim 16, and Suetoshi further teaches that the second pair of acoustic elements is the first pair of acoustic elements (Figure 13).
Regarding claim 18, Suetoshi in view of Cretin teach the method of claim 16, and Suetoshi further teaches that the second pair of acoustic elements differs from the first pair of acoustic elements (Figure 4).

determining a first time delay responsive to the first pair of axial output signals ([0103] & [0113]);
determining a second time delay responsive to the second pair of axial output signals ([0103] & [0113]); and
computing the axial transmission time delay responsive to the first time delay and the second time delay (S12, [0103] & S16, [0113]).
Regarding claim 20, Suetoshi in view of Cretin teach the method of claim 19, and Suetoshi further teaches that computing the axial transmission time delay includes averaging the first time delay and the second time delay ([0103] & [0110]).
Regarding claim 21, Suetoshi in view of Cretin teach the method of claim 15, and Suetoshi further teaches that the first portion of the first radial ultrasound signal is reflected by the periosteum (front-surface 10a, [0069]) of the bony member and the second portion of the first radial ultrasound signal is reflected by the endosteum (back-surface 10b, [0069]) of the bony member.
Regarding claim 29, Suetoshi teaches a method of non-invasive and quantitative assessment of the status of bone tissue in a bony member (cortical bone 10, [0050]) within a living organism, comprising the steps of:
acoustically coupling a transducer (ultrasonic transceiver 2, [0053]) to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);

processing the first pair of axial-ultrasound output signals and the second pair of axial-ultrasound output signals, to obtain an axial-transmission time delay (propagation time, [0087] & speed of sound, [0091]);
generating an ultrasound signal (incident wave, [0068]) and directing the ultrasound signal from the transducer radially through the bone tissue ([0069] & Figure 2) to obtain a pulse-echo output signal (electrical signal, [0071]);
processing the pulse-echo output signal to obtain a pulse-echo time delay (circumferential speed of sound, [0136]); and
generating an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
However, Suetoshi fails to disclose that the axial and radial ultrasound signals are transmitted by a single transducer and the second axial direction is opposite to the first axial direction.
Cretin teaches:

the second axial direction is opposite to the first axial direction ([0061] & Figure 3A).
Paragraph [0061] states that the focus of the transducer can be changed.  As long as the focus is located between the ends of the transducer in the longitudinal direction, as illustrated in Figure 3A, ultrasound signals will be sent in both the positive and negative longitudinal directions.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the transducer taught by Cretin to carry out the process taught by Suetoshi.  This would result in a more convenient, streamlined experience for the user, as the entire process would be able to be performed by a single transducer.  Additionally, because bone has anisotropic properties, obtaining axial signals in the direction opposite to that of a first axial signal results in a higher degree of confidence when estimating a characteristic of the bone tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793  

/MICHAEL J TSAI/Primary Examiner, Art Unit 3785